
	

115 HR 2868 RH: National Flood Insurance Program Policyholder Protection Act of 2017
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 148
		115th CONGRESS1st Session
		H. R. 2868
		[Report No. 115–211]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2017
			Mr. Zeldin introduced the following bill; which was referred to the Committee on Financial Services
		
		July 11, 2017Additional sponsors: Mrs. Carolyn B. Maloney of New York and Ms. Slaughter
			July 11, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To protect National Flood Insurance Program policyholders from unreasonable premium rates and to
			 require the Program to consider the unique characteristics of urban
			 properties, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Flood Insurance Program Policyholder Protection Act of 2017. 2.Cap on premiumsParagraph (1) of section 1308(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(e)(1)) is amended—
 (1)by striking except — and inserting except as provided in paragraph (4); and; (2)by striking subparagraphs (A) and (B);
 (3)in subparagraph (C)— (A)in clause (ii), by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively;
 (B)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively; and (C)by striking (C) in the case of a property that— and inserting the following:
					
 (B)The limitations under clauses (i) and (ii) of subparagraph (A) shall not apply in the case of— (i)a property identified under section 1307(g); or
 (ii)a property that—; (4)by striking under this title for any property and inserting the following:
				
 under this title—(i)for any property; (5)by inserting (A) subject to subparagraph (B), after the paragraph designation; and
 (6)by inserting before subparagraph (B), as so redesignated by the amendment made by paragraph (3)(C) of this section, the following new clause:
				
 (ii)for any residential property having 4 or fewer residences and for which a valid National Flood Insurance Program Elevation Certificate has been filed with the National Flood Insurance Program within the proceeding calendar year, may not exceed $10,000 in any single year, except that such amount (as it may have been previously adjusted) shall be adjusted for inflation by the Administrator upon the expiration of the 5-year period beginning upon the enactment of the National Flood Insurance Program Policyholder Protection Act of 2017 and upon the expiration of each successive 5-year period thereafter, in accordance with an inflationary index selected by the Administrator..
			3.Premium rates for certain mitigated properties
 (a)Mitigation strategiesParagraph (1) of section 1361(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4102(d)(1)) is amended—
 (1)in subparagraph (A), by striking and at the end; (2)in subparagraph (B), by striking and at the end; and
 (3)by inserting after subparagraph (B) the following new subparagraphs:  (C)with respect to buildings in dense urban environments, methods that can be deployed on a block or neighborhood scale; and
 (D)elevation of mechanical systems; and. (b)Mitigation creditSubsection (k) of section 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(k)) is amended—
 (1)by striking shall take into account and inserting the following:  shall—(1)take into account;  (2)in paragraph (1), as so designated by the amendment made by paragraph (1) of this subsection, by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (2)offer a reduction of the risk premium rate charged to a policyholder, as determined by the Administrator, if the policyholder implements any mitigation method described in paragraph (1)..
 4.Study of flood insurance coverage for units in cooperative housingThe Administrator of the Federal Emergency Management Agency shall conduct a study to analyze and determine the feasibility of providing flood insurance coverage under the National Flood Insurance Program under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) for individual dwelling units in cooperative housing projects. Not later than the expiration of the 24-month period beginning on the date of the enactment of this Act, the Administrator shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate regarding the findings and conclusions of the study conducted pursuant to this section, which shall include a plan setting forth specific actions to implement the development of such flood insurance coverage.
		
	
		July 11, 2017
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
